Citation Nr: 1528663	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1969 to December 1972.  The Veteran had subsequent service in the Army Reserves from November 1977 to November 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Houston, Texas Regional Office (RO).

In October 2014, the Board remanded the matter for additional development.  However, further development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for multiple sclerosis.  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309(a).  Multiple sclerosis is such a disease and must have manifested within seven years of discharge from active service in order for presumptive service connection to be warranted.  Id.  

The Veteran contends that he began experiencing symptoms within seven years of discharge; therefore, the presumption may apply.  Additional development is necessary before a decision may be rendered.

In October 2014, the Board remanded the Veteran's claim for service treatment records (STRs).  The Board noted that the record included the Veteran's STRs for the Veteran's period of active duty service from 1969 to 1972, but not for the Veteran's Army Reserve service from 1977 to 1980.  However, these records were not subsequently associated with the claims file.  

Further, in the October 2014 Board remand, the Board requested an examination for a medical opinion.  However, the Board finds that there was not substantial compliance with the Board's remand instructions in that the medical opinion obtained was inadequate.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the Board's remand instructions requested that a compensation and pension (C&P) examination be completed by a physician.  In March 2015, the Veteran was afforded a C&P examination.  However, the examination was completed by a nurse practitioner, not a physician.  

In the October 2014 Board remand, the Board requested that the examiner pay particular attention to the Veteran's private physician's opinion and the friends and family's lay statements.  However, it is unclear whether the examiner considered the friends' and family's lay statements.  

An October 2008 letter from a private physician states that the Veteran had been diagnosed with multiple sclerosis since 2007.  The private physician also indicated that the Veteran had symptoms of multiple sclerosis such as redness, whole body numbness and tingling, and intermittent fatigue while on active duty.  Multiple sclerosis symptoms are defined in Dorland's Illustrated Medical Dictionary 1539 (30th ed. 2012) as "symptoms usually include weakness, incoordination, paresthesias, speech disturbances, and visual complaints."  While the examiner addressed the private physician's opinion, the examiner did not address the lay statements from friends and family that include statements that support the Veteran's in-service and post-service symptoms. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

A December 2008 statement from the Veteran's sister states that from her observation, the Veteran had problems when he returned home from service.  She stated that his feet and hands tingled and went numb.  Over time she reportedly observed that these symptoms worsened.  Further, she stated that the Veteran complained of being tired all of the time and had a difficult time concentrating.  

In an October 2009 statement from the Veteran's reserve service Platoon Commander, the commander stated that the Veteran was tired and had numbness in his legs in-service. 

In a November 2011 statement from the Veteran's former supervisor, the supervisor stated that he hired the Veteran to work in his plumbing company in 1977.  He observed that the Veteran had difficulty holding tools and that he would get tired for no apparent reason.  He also stated that he hired the Veteran to work in a sales company and that the Veteran could not concentrate, so he had to let the Veteran go. 

These statements purport to identify the Veteran's in-service and post-service symptoms.  Therefore, the Board again requests that the examiner consider these statements when providing a rationale for the medical opinion.

Further, while the nurse practitioner provided the medical opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, the nurse practitioner did not provide a complete rationale for the opinion.  The rationale ends in the middle of a sentence.  Medical opinions that are speculative or inconclusive in nature cannot support a claim for entitlement to service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Also, while the medical opinion addressed the May 1971 STR in which the Veteran was treated for dizziness, it does not address the Veteran's in-service diagnosis of anxiety and depression.  Specifically, the Veteran's November 1972 STRs indicate that the Veteran was being treated for anxiety and depression.  The Veteran's representative noted in the July 2015 Appellate Brief that according to the National Multiple Sclerosis Society, depression can be a result of multiple sclerosis or may be associated with multiple sclerosis-related changes that occur in the immune and/or neuroendocrine systems.  National Multiple Sclerosis Society, Symptoms & Diagnosis, MS Symptoms, Depression (available at http://www.nationalmssociety.org/Symptoms-Diagnosis/MS Symptoms/Depression).  Since anxiety and depression were diagnosed in-service, an opinion is required as to whether they could be symptoms of the early onset of multiple sclerosis.  

Since the medical opinion obtained was inadequate, a remand is necessary to obtain a new VA medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's available service treatment records for his reserve service. 

2.  After completing the development requested in item 1, send the Veteran's claims file to a physician for a complete addendum opinion regarding the nature and etiology of the diagnosed multiple sclerosis.  If it is determined that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The entire claims file (i.e., including the Veteran's VBMS eFolder and any relevant medical records in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner.  The examiner should address the following questions:

(a)  Does depression and anxiety that manifested during service demonstrate an early symptom of multiple sclerosis?  

(b)  Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's multiple sclerosis manifested within the seven year presumptive period (prior to December 1979)?

(c)  If not, is it is at least as likely as not (a 50 percent probability or greater) that the Veteran's multiple sclerosis is the result of a disease or injury incurred or aggravated during active service?

For purposes of this remand, the examiner must consider the lay statements from the Veteran's friends and family regarding his in-service and post-service symptoms. 

The addendum opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, the AOJ should readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and her representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




